—Judgment unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: We conclude that Supreme Court properly found in favor of defendant. Because this is a declaratory judgment action, however, the court erred in dismissing the complaint. We modify the judgment appealed from by reinstating the complaint and by granting judgment in favor of defendant declaring that the March 9, 1987 "Ordinance of the Town of Kirkland to Provide for the Licensing and Regulation of Garage Sales” was properly enacted and did not deprive plaintiff of her property without due process of law. (Appeal from Judgment of Supreme Court, Oneida County, Flemma, J.—Declaratory Judgment.) Present—Pine, J. P., Lawton, Wesley, Callahan and Doerr, JJ.